Filed 7/18/22 P. v. Gomez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT



 THE PEOPLE,
                                                                                             F080156
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. CF96554298)
                    v.
                                                                          ORDER MODIFYING OPINION
 ALEJANDRO GOMEZ,                                                         [NO CHANGE IN JUDGMENT]

           Defendant and Appellant.


THE COURT:

       It is hereby ordered that the opinion filed herein on June 30, 2022, be modified as
follows:

         1. Delete the two paragraphs below part IV of the opinion in their entirety and
            replace them with the following:

                Although not addressed by the parties, the record shows the trial
         court sentenced Gomez to a determinate term of one year pursuant to
         section 12022, subdivision (a)(1), plus LWOP on count 1, and did not
         impose a sentence on any of the remaining counts. Instead, the court
         observed that all other counts be stayed pursuant to section 654, so the
         available sentence was either one year plus LWOP or one year plus 25
         years to life.

                 The trial court was required to impose a sentence on the section
         12022, subdivision (a)(1) enhancement, and as to the remaining counts, to
         select a term, and then stay execution of the sentence on those counts. (See
      People v. Salazar (1987) 194 Cal.App.3d 634, 640.) We further observe
      that the abstract of judgment and minute order from Gomez’s resentencing
      hearing erroneously reflect that a sentence of 25 years to life was imposed
      on count 1, that neither document reflects what terms were selected on the
      stayed counts, and that the abstract of judgment fails to show the section
      12022, subdivision (a)(1) enhancement was imposed. We will therefore
      remand the instant case back to the lower court for a full resentencing
      hearing.

      Except for the modification set forth, the opinion previously filed remains
unchanged.

      This modification does not effect a change in the judgment.



                                                                               SMITH, J.
WE CONCUR:



HILL, P. J.



FRANSON, J.




                                            2.
Filed 6/30/22 P. v. Gomez CA5 (unmodified opinion)




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F080156
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. CF96554298)
                    v.

 ALEJANDRO GOMEZ,                                                                         OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. Jonathan B.
Conklin, Judge.
         Kyle Gee, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Darren K. Indermill and Paul E.
O’Connor, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                    INTRODUCTION
       In 1996, appellant Alejandro Gomez was convicted by jury of first degree murder
with special circumstances, among other offenses. He was 17 years old at the time of the
offense. Gomez was sentenced to a prison term of life without the possibility of parole
(LWOP). In 2019, following proceedings initiated by the filing of a petition for writ of
habeas corpus by Gomez, the trial court vacated his sentence and then resentenced him to
LWOP.
       On appeal from his resentencing hearing, Gomez contends the trial court abused
its discretion when it elected to reimpose a sentence of LWOP. The Attorney General
contends Gomez’s claim has been rendered moot by the enactment of Senate Bill No. 394
(2017-2018 Reg. Sess.) (Senate Bill No. 394), which guarantees all juvenile offenders
sentenced under Penal Code section 190.5 an opportunity to receive parole consideration
at a youth offender parole hearing after no more than 25 years of incarceration.
       We reject the Attorney General’s assertion that Gomez’s claim of sentencing error
is moot. We conclude that Gomez did not meet his burden of demonstrating the trial
court abused its discretion in reimposing a sentence of LWOP. However, we conclude
that resentencing is required for various sentencing errors discussed in part IV of this
opinion. We therefore remand this case back to the lower court for a resentencing
hearing. In all other respects, the judgment is affirmed.
                               PROCEDURAL HISTORY
       On September 25, 1996, Gomez and his codefendant, Frank De Lao, were
convicted by jury of first degree murder (Pen. Code, 1 § 187, count 1), two counts of
attempted vehicle theft (§§ 664, 10851, subd. (a), count 2 & 3), and three counts of
second degree burglary (§ 459, counts 4 through 6.) In addition, the jury found true three
special circumstances alleging the murder occurred during the commission of a burglary

1      All undefined statutory citations are to the Penal Code unless otherwise indicated.


                                             2.
(§ 190.2, subd. (a)(17)) and an enhancement alleging Gomez was armed with a firearm in
the commission of the murder (§ 12022, subd, (a)(1)).
       On November 12, 1996, Gomez was sentenced to LWOP plus one year.
       In January 2000, this court’s unpublished opinion was filed in People v. Frank De
Lao et al. (Jan. 19, 2000, F027536 [nonpub. opn.]), affirming the judgment in its entirety,
including the jury’s true findings on the special circumstances.
       On June 21, 2013, Gomez filed a petition for writ of habeas corpus, challenging
his LWOP sentence under Miller v. Alabama (2012) 567 U.S. 460 (Miller), because he
was a juvenile at the time of the offense. His petition was granted.
       On January 15, 2016, the parties appeared for reconsideration of Gomez’s
sentence. For reasons not relevant to this appeal, Gomez’s case was continued multiple
times over the course of the following three years.
       On May 15, 2019, defense counsel filed an evidentiary hearing brief detailing
Gomez’s background and arguing for a mitigated prison sentence.
       On May 21, 2019, the prosecutor filed a 70-page sentencing brief. In his brief, the
prosecutor set forth a detailed argument and discussion of facts supporting reimposition
of a sentence of LWOP.
       On August 23, 2019, an evidentiary hearing was held. During the hearing, Dr.
Allan G. Hedberg, a forensic psychologist, testified on Gomez’s behalf. Dr. Hedberg
also prepared three reports for the court’s consideration. These reports—dated April 21,
2016, May 18, 2017, and June 11, 2019—were admitted into evidence at the hearing.
       On October 11, 2019, Gomez was resentenced to LWOP.
       On October 15, 2019, Gomez filed a timely notice of appeal.




                                             3.
                                 STATEMENT OF FACTS
         The Underlying Offense
         The following statement of facts is a partial excerpt from this court’s unpublished
opinion in People v. Frank De Lao et al., supra, F027536, which was included in the
record on appeal:
         At approximately 8:45 p.m. on the evening of Friday, September 29, 1995, Sylvia
Yzaguirre and Kevin Waterston entered the underground parking garage of a multifamily
residential building located in Fresno on S Street where they shared an apartment. They
saw three men, later proven to be De Lao, Gomez and Cruz, leaning against a Corvette
which belonged to their neighbor Howard Avery. The inside alarm light was blinking,
Waterston and Yzaguirre got into a Toyota Camry and drove out of the garage through
the electronically-sensored gate without incident. Believing the three men were
attempting to steal Avery’s Corvette, Waterston parked nearby and returned to the
building. He armed himself with a .22-caliber handgun and found Avery. Avery was not
armed.
         Waterston and Avery went downstairs to the parking garage and approached the
Corvette. Someone had tampered with the vehicle’s T-top. Waterston crouched down
and yelled to anyone inside the Corvette to came out of the car. Avery heard the sound of
squealing tires. A Cadillac, driven by Gomez, passed them; Avery and Waterston
jumped out of its way to avoid being hit. The Cadillac rammed the partially open
security gate and stopped.
         Waterston approached the driver’s side of the Cadillac and told Gomez to exit the
vehicle with his hands up. Waterston was holding his handgun in his right hand. Gomez
put his hands up in the air, but then lowered them, put the car back into drive, and drove
into the gate a second time. Waterston and Avery again approached the Cadillac.
Waterston crouched down and pointed his gun at the driver’s side window. He yelled at
Gomez to get out of the car with his hands up. Avery saw De Lao standing in a

                                              4.
flowerbed outside the garage and noticed another man standing behind a brick wall.
Avery repeatedly told Waterston to shoot the Cadillac’s tires. Avery heard a gunshot and
saw Waterston fall back. De Lao had shot Waterston in the head, killing him. Avery
went to the ground beside Waterston. De Lao continued firing from outside the garage.
He aimed at Avery and said, “ ‘Punk bitch.’ ” Avery heard one or two more shots. He
picked up Waterston’s gun and shot one of the Cadillac’s tires. Avery ran to a nearby
pillar and then to the elevator area. Avery identified De Lao as the shooter.
       Yzaguirre had gone outside onto the balcony of the apartment she shared with
Waterston. She heard Waterston shouting, “ ‘Get out of the car now. Get out of the car
now.’ ” She then saw two males run out of the garage. One hid behind a tree on the
sidewalk; the other one stopped at the garage entrance. The man at the entrance said,
“ ‘Bitch. Bitch,’ ” and pointed a handgun into the garage. He then began firing. She is
certain the first shot she heard was fired by this man.
       Building resident Peter Fiahlo also heard shouting and a crashing noise and went
out onto the balcony of his apartment. He saw two men standing in the complex’s
driveway. Fiahlo heard one man say, “ ‘Fuck’ ” or “ ‘Fuck you,’ ” then raise his right
hand, aim a handgun into the garage and fire approximately six times. The other man
was crouched down looking into the garage. After the shooting stopped, a third person
came running out of the garage, and they all ran away.
       The Parties’ Briefs and the Evidentiary Hearing
       On May 15, 2019, Gomez filed a prehearing sentencing brief citing the presence
of various circumstances in mitigation of his sentence. In his brief, Gomez argued that he
had a difficult childhood: the family struggled financially, relying on public assistance;
his mother had lupus; his father had abandoned the family; and Gomez fell into the gang
lifestyle. Gomez claimed he had changed since his incarceration. According to Gomez,
he began taking college classes, working as a teaching assistant in the GED program, and
he renounced his gang affiliation.

                                              5.
       On May 21, 2019, the People filed a sentencing brief in which they argued for
reimposition of life without the possibility of parole. In so doing, the prosecutor noted
two prison incidents from Gomez’s record. In 2013, Gomez got into a physical
altercation with another inmate, and both inmates disregarded an order to stop. At least
one inmate was injured. In 2015, a riot occurred involving members of the Fresno
Bulldogs and other groups. Gomez was an active participant in a three-Bulldogs-on-one
attack on an inmate.
       At the evidentiary hearing, forensic psychologist Dr. Allan Hedberg testified on
Gomez’s behalf. Dr. Hedberg had reviewed the sentencing transcript for Gomez’s case;
this court’s opinion affirming Gomez’s conviction on direct appeal; and Gomez’s Central
file (C-file). Dr. Hedberg spent approximately 12 hours interviewing Gomez over the
course of six sessions and spoke to Gomez’s family members.
       Dr. Hedberg opined that adolescent males are psychologically and neurologically
different from adult males, and that the human brain does not fully develop until
approximately age 25. Further, the judgment of an adolescent male may be impaired by
factors such as stress, a poor diet and sleep, drug use, anxiety and depression, and
neurological disorders. Dr. Hedberg explained that when the brain is not working
efficiently because of these factors, it causes poor judgment, lack of adequate
forethought, and impulsivity.
       Dr. Hedberg stated that Gomez most likely has intentional deficit disorder, which
is a neurological disorder. He further observed that Gomez “was a depressed kid,” “[h]e
was anxious” and “lived under high levels of stress,” his “diet was not well thought
through,” and “[h]e was on drugs for much of his adolescent years.”
       Significantly, Gomez’s father abandoned the family when Gomez was about four
years old, and he did not come back into the family’s life until recently. This, in turn,
caused “a very high level of stress” which would have caused Gomez to experience
anger, depression, anxiety, and would cause him to act impulsively.

                                             6.
       The absence of Gomez’s father likely overwhelmed Gomez’s mother, who had
five children. The family subsisted on public assistance. Dr. Hedberg opined that under
the circumstances, “[i]t was a highly stressful home[,]” and the development of Gomez’s
neurological system was slowed as a result. In addition, Gomez’s mother had lupus and
later developed cancer, which was a difficult time in the family’s life.
       According to Dr. Hedberg, the absence of a father creates a 70 percent chance of
an adolescent ending up in a gang and in prison. Gomez joined a gang when he was an
adolescent. The gang became his family, primary support network, and his way of life.
By the time of Gomez’s commitment offense, he had participated in many carjackings or
vehicle thefts.
       During Dr. Hedberg’s interviews with Gomez, Gomez expressed regret for his
crime at least three or four times. Dr. Hedberg opined that Gomez’s expressions of
remorse appeared to be genuine.
       Dr. Hedberg observed that Gomez has made progress while incarcerated, although
his progress did not start to occur until 2004. At that point, Gomez’s mother had
developed cancer and his brother had died. Gomez began attending Narcotics
Anonymous and Alcoholics Anonymous meetings and the victim’s brother forgave him
during a court hearing. During 2014, Gomez began to make significant changes in his
life: he married, left the gang, began to participate in church, and began taking various
classes. He also started to work as a teacher’s aide and he took classes on various
subjects, including sensitivity to crime victims.
       Dr. Hedberg opined that Gomez is capable of and is in the process of being
rehabilitated. He explained that Gomez was in the general population, he had classes he
wanted to participate in, and if he were granted a change of status, he would be able to
learn computer skills to make himself employable by the time he becomes eligible for
parole consideration.



                                             7.
       On cross-examination, the prosecutor questioned Dr. Hedberg about multiple rules
violations Gomez had incurred during his incarceration, including a planned assault on an
inmate in 2017. During the incident, Gomez and another inmate threatened a third
inmate to secure payment for a drug debt. The threat suggested that if the inmate did not
pay his debt, he would be stabbed. Although the incident is documented in Gomez’s C-
file, Dr. Hedberg admitted he was not familiar with the incident.
       Dr. Hedberg opined that Gomez was capable of rehabilitation. However, Gomez
had to prove that he was a trustworthy person; he was committed to doing so, but he was
“not there yet.”
       The Trial Court’s Ruling
       On October 11, 2019, the trial court issued its ruling reimposing a sentence of life
without the possibility of parole:2

       “THE COURT: All right. So -- and getting to that de novo sentencing, the Court’s
       sentencing choice today is one of two: Either I reimpose the life without [parole],
       or I reduce to 25 years to life. It was made clear at all the prior hearings that even
       though Mr. Gomez was convicted of underlying counts, they’re all 654, so it’s
       either 25 years to life or life without. That being said, the Court today is … tasked
       with considering which of those to do through two separate lenses, as I understand
       it; the first is Miller and the related cases that address the constitutionality of
       imposing a life without possibility of parole sentence on an offender who was a
       juvenile at the time. Miller does not prohibit that sentence, but Miller prohibits the
       presumptive life without the possibility of parole and requires the Court to
       exercise its discretion. Miller talks about the fact that it is – ‘presumed’ is too
       strong a word. That, in fact, to sentence a juvenile offender to life without the
       possibility of parole, the Court would be required to upon -- can only be imposed
       on the rare juvenile offender whose crime reflects irreparable corruption.
       However, that decision -- the second lens that the Court has to consider today is
       through People [v.] Lozano, that says the Court now does consider all -- and I’m
       reading from that case, ‘All relevant evidence of amenability to rehabilitation,
       including post-sentence prison conduct.’ I’m aware that the sentencing judge, at
       least the way the Court read the sentence, had some hesitation about imposing a


2      We quote the trial court’s ruling in its entirety because Gomez challenges the
court’s findings on appeal.


                                             8.
life without the possibility of parole upon Mr. Gomez at the time, but the
sentencing judge viewed it as a mandatory sentence, which is the problem that
brings us here today. But that judge did not have the benefit of looking through
the future conduct of Mr. Gomez, and this Court does. And unfortunately, that
doesn’t enter well to Mr. Gomez’s benefit. I’ve reviewed the files carefully. I’ve
looked at Mr. Gomez’s post-sentence conduct, and I am impacted by the final
testimony of Dr. Hedberg, and Dr. Hedberg has, I think, significant credibility
with this Court based upon -- and both of you, and Dr. Hedberg made some very
interesting comments especially towards the end of the sentencing hearing. He
was confronted with Mr. Gomez’s most recent behavior in the institution, which as
Dr. Hedberg said, was not excellent, including abuse -- well, assaultive behavior
that Mr. Gomez was involved in. The Court recognizes the dynamic of -- of the
prison setting. On the other hand, the Court is also aware of individuals who are
able to set that dynamic aside and allow their conduct to reflect true rehabilitation.
And to quote Dr. Hedberg, referring to Mr. Gomez, ‘He needs to achieve a better
sense of trustworthiness, so we, as the community, can have that kind of
confidence in him. I think he’s committed to it. I think he’s on the path of it.
He’s not there yet.’ And then Dr. Hedberg was confronted with the incident I
referred to involving an unnamed inmate, and Dr. Hedberg’s response was, ‘It
gives me pause. It’s hard to understand that.’ Finally, a question was put to Dr.
Hedberg, ‘Are you willing to say, “Let’s run with that,” because we suggest -- we
see a lot of change in the future. Admittedly, it’s really little now, but like was
said earlier, you need the soil prepared before the seeds can take root.’ And Dr.
Hedberg’s response was, ‘That’s an excellent statement.’ So that’s the Court’s
greatest concern now is the Court does have the ability to look through post-
conduct lens in making its decision, and I find from that, that resentencing is not
warranted, that the proposition of life without the possibility of parole is the
appropriate sentence given Mr. Gomez’s conduct.

       “Now, that being said, I want to be very careful on the record that these
comments should not be interpreted by a subsequent board of parole hearing that
the Court feels Mr. Gomez would never be amenable to release, because then Dr.
Hedberg continued that Mr. Gomez has started to show changes, and that’s what
the parole board should consider. That’s beyond the expertise of this Court, so to
speak, and Mr. Gomez, I’m directing these comments to you. I know this is not
the decision you wanted today. When I started off, as I said, it doesn’t matter.
The parole board’s going to make their own decision, and if I were in the position
of the parole board, I would have the advantage of looking at you now, perhaps a
year in the future. And if a year in the future, you have proved Dr. Hedberg’s
words true, that in fact, the seed has been planted, and you are continuing to
improve, then I’m hopeful that the board of -- the parole board would look
favorably upon your request, but I’m not there.



                                      9.
              “So for those reasons, I’m finding, considering the language of both Miller
       and the language of Lozano, that, um, this -- the sentence of life without the
       possibility of parole is the appropriate sentence.

               “Now, Ms. Hart, I want to be clear, I’ve chosen my words intentionally. I
       believe that Lozano makes clear, I -- the Court does consider post-sentence
       conduct. If -- if this were restricted to the conduct of the offense, and that was the
       only decision, while that conduct should not be viewed as anything less than
       reprehensible, it does not appear, standing in and of itself, to meet the language of
       that rare juvenile offender whose crime reflects irreparable corruption. Mr.
       Gomez was not the shooter here. He was an active participant and a substantial
       participant. I say those words clearly, because there’s other changes in the law
       now that that language also is, um, necessary for. But looking forward, for the
       factors I previously stated, he does then appear to fall in that -- at least now, that
       category of an -- of a person who has not shown the necessary steps to be
       reparable, so to speak, and for those reasons, the Court is finding that the sentence
       of life without the possibility of parole is the appropriate sentence, and technically,
       I’m resentencing him to that.”
                                        ANALYSIS

I.     Background: Senate Bill No. 394
       On October 11, 2017, Senate Bill No. 394 became law, amending section 3051 to
add subdivision (b)(4). (Stats. 2017, ch. 684, §§ 1, 1.5.) As amended, the statute
provides: “A person who was convicted of a controlling offense that was committed
before the person had attained 18 years of age and for which the sentence is life without
the possibility of parole shall be eligible for release on parole by the board during his or
her 25th year of incarceration at a youth offender parole hearing, unless previously
released or entitled to an earlier parole consideration hearing pursuant to other statutory
provisions.”
II.    Gomez’s Claim of Sentencing Error is Not Moot
       Preliminarily, the parties disagree as to whether Gomez’s claim of sentencing error
has been rendered moot by the enactment of Senate Bill No. 394, which guarantees
Gomez a youth offender parole hearing. The record shows that Gomez has been parole
eligible since August 2019. However, Gomez contends this issue has not been rendered
moot because we may grant relief that has practical effect.


                                             10.
       He identifies several disadvantageous collateral consequences that attach from a
sentence of life without the possibility of parole, including: severe movement and time-
of-day restrictions, which make it impossible to attend the majority of self-help
programs; limited access to vocational training which may, in turn, limit Gomez’s ability
to demonstrate his suitability for parole; housing restrictions; and exclusion from
consideration for compassionate medical release. (See generally, People v. Scott (2016)
3 Cal.App.5th 1265, 1273-1274 [“LWOP prisoners are, for example, foreclosed from
vocational training or other programs and rehabilitative services that are available to
other prisoners.”]; See Cal. Code Regs., tit. 15, § 3375.2, subd. (a)(6) [“An inmate
serving a sentence of life without possibility of parole (LWOP) shall not be housed in a
facility with a security level lower than Level II, except when authorized by the
Departmental Review Board.”]; § 1170, subd. (e)(2)(A)-(C) [excluding compassionate
release from prisoners sentenced to death or life without the possibility of parole].)
       The Attorney General concedes that while there may be collateral consequences to
imposition of a sentence of life without the possibility of parole which apply to a juvenile
offender, those consequences do not implicate Miller/Montgomery3 . He contends that as
a result of the enactment of section 3051, subdivision (b)(4), Gomez’s sentence is “
‘neither LWOP nor its functional equivalent’ [and] ‘no Miller claim arises.’ ”
       We agree that Senate Bill No. 394 rendered Gomez’s constitutional claim moot.
“ ‘By simply transforming the affected sentences to life with parole terms, [section 3051]
avoid[s] the Miller issues associated with the earlier sentences.’ ” (In re Cook (2019) 7
Cal.5th 439, 449, quoting In re Kirchner (2017) 2 Cal.5th 1040, 1054.) “By affording
[juvenile offenders] a meaningful opportunity for release, the Legislature has effectively
mooted any claim that imposition of life without parole on a juvenile offender violates
the Eighth Amendment.” (People v. Ochoa (2020) 53 Cal.App.5th 841, 850, citing
People v. Franklin (2016) 63 Cal.4th 261, 279-280.)



3      Montgomery v. Louisiana (2016) 577 U.S. 190 (Montgomery).


                                             11.
       However, Gomez claims the trial court abused its sentencing discretion under state
law. We are not persuaded that his claim of sentencing error under state law is moot.4
To conclude as much would render any sentencing claim unreviewable for an abuse of
discretion.
       Further, insofar as Gomez contends the adverse consequences attendant to a
sentence of life without the possibility of parole are not limited to a juvenile offender’s
parole eligibility, courts have recognized a claim is not moot where a successful appeal
would ameliorate adverse collateral consequences. An issue is moot when, without fault
of the opposing party, an event occurs that renders it impossible for this court to grant a
prevailing party any effectual relief. (People v. DeLeon (2017) 3 Cal.5th 640, 645;
People v. Valencia (2014) 226 Cal.App.4th 326, 329 [miscalculation of custody credits
moot where the defendant served his entire sentence, had been released from custody,
and no fines had been imposed against upon which an excessive time served in custody
could apply].)
       Conversely, where the court is capable of providing relief to the prevailing party,
an issue is not moot. (See People v. Hernandez (2017) 10 Cal.App.5th 192, 204 [request
for resentencing under Proposition 47 not moot even though the defendant was serving an
indeterminate term of 25 years to life and the sentence on the challenged conviction had
been stayed]; People v. DeLong (2002) 101 Cal.App.4th 482, 484 [appeal of trial errors
by a defendant whose conviction was later set aside under Proposition 36 not moot
because the defendant is “entitled to an opportunity to clear her name and rid herself of
the stigma of criminality”]; In re Byrnes (1945) 26 Cal.2d 824, 827 [finding defendant’s



4       The Attorney General filed a request for judicial notice of the dockets in the
following cases: People v. Mendoza (S238032) and People v. Padilla (S239454).
According to the docket entries in these cases, our Supreme Court dismissed review in
both People v. Mendoza and People v. Padilla, finding review was moot following the
enactment of Senate Bill No. 394. We decline the Attorney General’s request for judicial
notice. The docket entries relied upon by the Attorney General do not inform this court
whether the petitioners solely raised constitutional claims, or constitutional and state law
claims.

                                             12.
claim not moot even though he had served his full prison term because he is entitled to
appeal to clear his name].) Because Gomez’s LWOP sentence has prejudicial
consequences that could be ameliorated by a successful appeal, we find the Attorney
General’s assertion of mootness unpersuasive.
III.   Gomez Has Not Demonstrated the Trial Court Abused its Discretion in
       Resentencing Him to LWOP
       Gomez contends the trial court abused its discretion by reimposing LWOP
because the court’s discretion was not informed by Montgomery, supra, 577 U.S. 190 and
the trial court’s sentencing decision was unsupported by both its own comments and the
evidence presented at the evidentiary hearing. We disagree for several reasons.
       First, the record shows the trial court applied the correct legal standard in finding
life without the possibility of parole to be the appropriate sentence. Second, we reject
Gomez’s assertion that the trial court’s own findings support the conclusion that the court
erred by reimposing LWOP. Finally, insofar as Gomez suggests no reasonable jurist
could have imposed LWOP upon this record, we acknowledge that the facts may warrant
a difference of opinion concerning the appropriate sentence. However, a mere difference
of opinion is not sufficient to demonstrate an abuse of discretion.
A.     Applicable Law
       We review the trial court’s sentencing decision for abuse of discretion. (People v.
Sandoval (2007) 41 Cal.4th 825, 847.) The party challenging the sentence bears the
burden of “ ‘ “clearly show[ing] that the sentencing decision was irrational or arbitrary.
[Citation.] In the absence of such a showing, the trial court is presumed to have acted to
achieve legitimate sentencing objectives, and its discretionary determination to impose a
particular sentence will not be set aside on review.” ’ ” (People v. Carmony (2004) 33
Cal.4th 367, 376-377 (Carmony), quoting People v. Superior Court (Alvarez) (1997) 14
Cal.4th 968, 977-978; accord, People v. Lee (2017) 16 Cal.App.5th 861, 866.)

       “[A] ‘ “decision will not be reversed merely because reasonable people might
disagree. ‘An appellate tribunal is neither authorized nor warranted in substituting its



                                             13.
judgment for the judgment of the trial judge.’ ” ’ ” (Carmony, supra, 33 Cal.4th at p.
377, quoting People v. Superior Court (Alvarez), supra, 14 Cal.4th at p. 978.) “Taken
together, these precepts establish that a trial court does not abuse its discretion unless its
decision is so irrational or arbitrary that no reasonable person could agree with it.”
(Carmony, at p. 377.)
B.     Analysis
       1.     The Legal Standard Applied by the Trial Court
       Gomez initially contends the trial court failed to apply the appropriate legal
standard at the resentencing hearing. According to Gomez, “the lower court stated that it
had decided after ‘considering the language of both Miller and Lozano, that life without
the possibility of parole is the appropriate sentence.’ ” Gomez contends that following
Montgomery, the correct standard is “ ‘whether the juvenile offender’s crime reflects
permanent incorrigibility arising from irreparable corruption.’ ”
       Here, the record shows that the trial court recognized that a sentence of life
without the possibility of parole is precluded unless the juvenile offender is found
incorrigible. The court expressly stated:

       “THE COURT: All right. So -- and getting to that de novo sentencing, the
        Court’s sentencing choice today is one of two: Either I reimpose the life without
        [parole], or I reduce to 25 years to life. … That being said, the Court today is
        taxed -- tasked with considering which of those to do through two separate lenses,
        as I understand it; the first is Miller and the related cases that address the
        constitutionality of imposing a life without possibility of parole sentence on an
        offender who was a juvenile at the time. Miller does not prohibit that sentence,
        but Miller prohibits the presumptive life without the possibility of parole and
        requires the Court to exercise its discretion. Miller talks about the fact that it is –
        ‘presumed’ is too strong a word. That, in fact, to sentence a juvenile offender to
        life without the possibility of parole, the Court would be required to upon -- can
        only be imposed on the rare juvenile offender whose crime reflects irreparable
        corruption.” (Italics added.)
       The court’s ruling makes clear that its conclusion that LWOP was the appropriate
sentence was premised upon finding Gomez’s crimes and other evidence reflected


                                              14.
“ ‘ “irreparable corruption.” ’ ” (Montgomery, supra, 577 U.S. at p. 208.) Given the
record, we find unpersuasive Gomez’s claim that the trial court failed to apply the correct
standard. The record explicitly refutes his claim.
       In any event, the United States Supreme Court recently clarified in Jones v.
Mississippi (2021) ___ U.S. ___ [141 S.Ct. 1307], that under Miller and Montgomery, in
imposing a sentence of life without the possibility of parole, the sentencing court is not
required to make a separate factual finding that the offender is “permanently
incorrigible,” nor is the court required to provide “an on-the-record sentencing
explanation with an implicit finding of [the offender’s] permanent incorrigibility.”
(Jones, supra, 141 S.Ct. at pp. 1311, 1313, 1318-1319, 1321.) Instead, “[i]n a case
involving an individual who was under 18 when he or she committed a homicide, a
State’s discretionary sentencing system is both constitutionally necessary and
constitutionally sufficient.” (Id. at p. 1313.)
       2.      The Trial Court’s Finding of Permanent Incorrigibility
       Next, Gomez contends the trial court abused its discretion in resentencing him to
life without the possibility of parole. According to Gomez, the trial court could not have
meant to impose LWOP based upon Dr. Hedberg’s testimony and comments made by the
court itself in issuing its ruling.
       To the extent Gomez implies that the court could not have meant to impose a
sentence of LWOP based upon its own comments, nothing upon the record suggests the
court failed to impose the sentence it deemed appropriate under the circumstances. The
court observed that Dr. Hedberg had stated Gomez was “on the path” to demonstrating
that he is a trustworthy person, capable of change, but “ ‘[h]e’s not there yet.’ ” The
court further observed that when confronted with Gomez’s 2017 assault on an inmate, Dr.
Hedberg stated that the incident ‘gives me pause. It’s hard to understand that.’ ”
       Based primarily upon Gomez’s postconviction conduct, the court concluded “that
the proposition of life without the possibility of parole is the appropriate sentence .” The

                                              15.
court’s comments support the conclusion that it was not persuaded Gomez was capable of
amenability to rehabilitation based upon the evidence presented. Although the court
placed considerable emphasis upon Gomez’s poor performance in prison, this alone does
not demonstrate an abuse of discretion. (People v. Blackwell (2016) 3 Cal.App.5th 166,
200 [no particular factor, relevant to the decision whether to impose LWOP on a juvenile
who has committed murder, predominates under the law].)
       Gomez observes that the court cautioned its “comments should not be interpreted
by a [parole board] that the Court feels Mr. Gomez would never be amenable to release,
because then Dr. Hedberg continued that Mr. Gomez has started to show changes, and
that’s what the parole board should consider.” However, the court’s statement does not
support the conclusion that it was implicitly finding Gomez was capable of change. We
interpret the court’s comments as an effort to encourage the Board of Parole Hearings to
reach its own conclusions about Gomez’s suitability for parole, and not to simply adopt
the trial court’s findings.
       3.      Reasonable Minds May Disagree as to the Sentence Imposed
       Finally, we examine the Miller factors and the evidence presented at Gomez’s
resentencing hearing to determine whether the court’s decision was “so irrational or
arbitrary that no reasonable person could agree with it.” (Carmony, supra, 33 Cal.4th at
p. 377.) As discussed further below, while many of the Miller factors weigh against
imposing a sentence of LWOP, Gomez has failed to demonstrate that no reasonable
person could agree with the trial court’s sentencing decision.
               a. Chronological Age and Hallmark Features
       The first Miller factor requires the trial court to “consider a juvenile offender’s
‘chronological age and its hallmark features—among them, immaturity, impetuosity, and
failure to appreciate risks and consequences.’ [Citations.] Miller observed that
‘ “developments in psychology and brain science continue to show fundamental
differences between juvenile and adult minds,” ’ and that ‘those findings—of transient

                                             16.
rashness, proclivity for risk, and inability to assess consequences—both lessened a
child’s “moral culpability” and enhanced the prospect that, as the years go by and
neurological development occurs, his “ ‘deficiencies will be reformed.’ ” ’ [Citations.]
Miller further noted that ‘the science and social science supporting [these] conclusions
have become even stronger’ in recent years.” (People v. Gutierrez (2014) 58 Cal.4th
1354, 1388 (Gutierrez), quoting Miller, supra, 567 U.S. at pp. 471-472 & fn. 5, 477.)
       Gomez was 17 years old at the time of the commitment offense. Dr. Hedberg
testified the male adolescent brain does not fully develop until approximately age 25.
However, based upon the fact that Gomez suffered depression, anxiety, high levels of
stress, his diet was poor, and in light of the fact that he used drugs throughout his
adolescence, his brain development was likely slowed or impaired.
              b. Family and Home Environment
       The second Miller factor requires the trial court to “consider any evidence or other
information in the record regarding ‘the family and home environment that surrounds [the
juvenile]—and from which he cannot usually extricate himself—no matter how brutal or
dysfunctional.’ [Citation.] Relevant ‘environmental vulnerabilities’ include evidence of
childhood abuse or neglect, familial drug or alcohol abuse, lack of adequate parenting or
education, prior exposure to violence, and susceptibility to psychological damage or
emotional disturbance.” (Gutierrez, supra, 58 Cal.4th at pp. 1388-1389, quoting Miller,
supra, 567 U.S. at pp. 473, 477.)
       According to statements made by Gomez and his family, Gomez was raised under
challenging circumstances. His father abandoned the family when Gomez was a child.
Gomez’s mother and siblings relied upon public assistance as a result. These factors
caused Gomez to experience high levels of stress, anger, impulsivity, anxiety, and
depression.




                                             17.
       Further, Dr. Hedberg testified that an adolescent raised in a family without a father
had a 70 percent likelihood of ending up in a gang and in prison. Consistent with this
statistic, Gomez joined a gang during his adolescence.
              c. Circumstances of Life Offense
       Third, the trial court “must consider any evidence or other information in the
record regarding ‘the circumstances of the homicide offense, including the extent of [the
juvenile defendant’s] participation in the conduct and the way familial and peer pressures
may have affected him.’ [Citations.] Also relevant is whether substance abuse played a
role in the juvenile offender’s commission of the crime.” (Gutierrez, supra, 58 Cal.4th at
p. 1389, quoting Miller, supra, 567 U.S. at p. 477.)
       The trial court concluded that while Gomez’s conduct during the life offense was
reprehensible, “it does not appear, standing in and of itself, to meet the language of that
rare juvenile offender whose crime reflects irreparable corruption.” While there was
evidence showing the handgun used to kill Waterston may have been supplied by Gomez,
and according to the court, Gomez was a “substantial participant” in the crime, he was
not the actual killer. De Lao killed Waterston during the course of the confrontation.
              d. Incompetencies Associated With Youth
       Fourth, the trial court “must consider any evidence or other information in the
record as to whether the offender ‘might have been charged and convicted of a lesser
offense if not for incompetencies associated with youth—for example, his inability to
deal with police officers or prosecutors (including on a plea agreement) or his incapacity
to assist his own attorneys.’ ” (Gutierrez, supra, 58 Cal.4th at p. 1389, quoting Miller,
supra, 567 U.S. at pp. 477-478.) The record does not contain information pertaining to
whether Gomez lacked the capacity to assist his attorneys in his defense.
              e. Possibility of Rehabilitation
       Finally, the trial court “must consider any evidence or other information in the
record bearing on ‘the possibility of rehabilitation.’ [Citations.] The extent or absence of

                                             18.
‘past criminal history’ is relevant here” (Gutierrez, supra, 58 Cal.4th at p. 1389,
quoting Miller, supra, 567 U.S. at p. 478), as is the offender’s postconviction conduct
while in prison. (People v. Lozano (2016) 243 Cal.App.4th 1126, 1138; In re Berg
(2016) 247 Cal.App.4th 418, 440.)
       Prior to his incarceration, Gomez had juvenile adjudications for vehicle theft,
burglary, and possession of a concealed firearm. However, his most serious offense, by
far, was his commitment offense. Following his incarceration in 1996, Gomez “wasted
his time until 2004.” Around 2004, Gomez began taking educational classes,
participating in AA and NA, and receiving work assignments.
       In 2017, Gomez and another inmate allegedly threatened another inmate over a
drug debt. Dr. Hedberg admitted the incident gave him pause. The trial court
commented that while it recognized “the dynamic … of the prison setting … the Court is
also aware of individuals who are able to set that dynamic aside and allow their conduct
to reflect true rehabilitation.” The court continued, “And to quote Dr. Hedberg, referring
to Mr. Gomez, ‘He needs to achieve a better sense of trustworthiness, so we, as the
community, can have that kind of confidence in him. I think he’s committed to it. I think
he’s on the path of it. He’s not there yet.’ ” Thus, the trial court placed considerable
weight upon Gomez’s postconviction conduct in concluding LWOP should be reimposed.
              f. Conclusion
       We acknowledge the instant case is one in which reasonable minds can disagree,
the court’s decision is not “so irrational or arbitrary that no reasonable person could agree
with it.” (Carmony, supra, 33 Cal.4th 367 at p. 377.) We conclude that the record does
not support Gomez’s assertion that the trial court abused its discretion in reimposing a
sentence of LWOP.
IV.    Remand for Resentencing is Required
       Although not addressed by the parties, the record shows the trial court sentenced
Gomez to LWOP on count 1, but it did not orally impose a sentence on the one-year

                                             19.
section 12022, subdivision (a)(1) enhancement attached to this count, nor did the court
impose a sentence on any of the remaining counts. Instead, the court observed that all
other counts were stayed pursuant to section 654, so the available sentence was either
LWOP or 25 years to life.
       The trial court was required to impose a sentence on the section 12022,
subdivision (a)(1) enhancement, and as to the remaining counts, to select a term, and then
stay execution of the sentence on those counts. (See People v. Salazar (1987) 194
Cal.App.3d 634, 640.) We further observe that that the abstract of judgment and minute
order from Gomez’s resentencing hearing erroneously reflect that a sentence of 25 years
to life was imposed on count 1, that neither document reflects what terms were selected
on the stayed counts, and that the abstract of judgment fails to show the section 12022,
subdivision (a)(1) enhancement was imposed. We will therefore remand the instant case
back to the lower court for a full resentencing hearing.
                                      DISPOSITION
       The sentence is vacated and this matter is remanded for resentencing. Following
resentencing, the trial court shall forward a new abstract of judgment to the appropriate
authorities. In all other respects, the judgment is affirmed.



                                                                                 SMITH, J.
WE CONCUR:



HILL, P. J.



FRANSON, J.




                                             20.